Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 18, 1997, which, upon reconsideration, adhered to its prior decision ruling that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant was not totally unemployed and that he made willful false statements to obtain benefits. The record establishes that during part of the time claimant was receiving unemployment insurance benefits he incorporated a computer consulting business, of which he was president and sole shareholder, rented office space, purchased business cards and stationary, consulted with an accountant monthly, went to the office daily to check messages and faxes, and attempted to solicit work. These activities constitute employment (see, Matter of Murak [Sweeney], 244 AD2d 751). Although claimant testified that the corporation was initially started as a shell to seek full-time employment, this merely presented a credibility issue for the Board to resolve (see, id.). Inasmuch as claimant failed to report these business start-up activities despite having received the unemployment insurance information booklet which explained the reporting requirements, the finding that he made willful false statements to obtain benefits is supported by substantial evidence (see, Matter of Kaganovich [Commissioner of Labor], 254 AD2d 670). Claimant’s remaining contentions, including his challenge to the sufficiency of the hearing transcript, have been reviewed and found to be without merit.
Mikoll, J. P., Crew III, Carpinello, Graffeo and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.